               Case 1:12-cr-00761-LAP Document 49
                                               48 Filed 09/23/20
                                                        09/22/20 Page 1 of 1
                                               U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007




                                                         September 22, 2020

     BY ECF
     Hon. Loretta A. Preska
     United States District Judge
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street
     New York, NY 10007

        Re:     United States v. Anthony Jones, 12 Cr. 761 (LAP)

     Dear Judge Preska:

            The Government submits this letter jointly on behalf of the parties to request an
     adjournment of the VOSR conference currently scheduled for September 29, 2020, in light of the
     ongoing COVID-19 public health crisis. The parties request a sixty-day adjournment to November
     30, 2020.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney

The conference is adjourned to Nov.
30 at 10:00 a.m. SO ORDERED.
                                            by:                                 .
Dated: Sept. 23, 2020                             Mitzi S. Steiner
                                                  Assistant United States Attorney
                                                  (212) 637-2284

_____________________________
LORETTA A. PRESKA, U.S.D.J.
